STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Jeffrey Stewart,                                                                   FILED
Petitioner Below, Petitioner                                                   February 9, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 14-0300 (Nicholas County 06-C-185)                                     OF WEST VIRGINIA


David Ballard, Warden,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Jeffrey Stewart, by counsel D. Adrian Hoosier II, appeals the Circuit Court of
Nicholas County’s February 27, 2014, order denying his petition for writ of habeas corpus.
Respondent David Ballard, Warden, by counsel Christopher S. Dodrill, filed a response. On
appeal, petitioner alleges that the circuit court erred in denying habeas relief on the ground of
ineffective assistance of counsel.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In May of 2004, a grand jury indicted petitioner on two counts of murder, two counts of
malicious assault, and three counts of wanton endangerment involving a firearm. Petitioner’s
trial began in December of 2004, and, two days later, the jury returned a verdict of guilty on two
lesser-included counts of second degree murder. The remaining charges were not presented to
the jury. Thereafter, the circuit court sentenced petitioner to consecutive sentences of forty years
on each count of second degree murder. Petitioner appealed this conviction, and the Court
refused the same by order entered on January 11, 2006.

        In November of 2006, petitioner filed a pro se petition for writ of habeas corpus in the
Circuit Court of Randolph County, which was then transferred to the Circuit Court of Nicholas
County. In March of 2007, the circuit court appointed an attorney, Howard J. Blyler, to represent
petitioner in his habeas proceeding. In April of 2009, petitioner requested that Mr. Blyler be
allowed to withdraw as counsel, stating he had lost trust in Mr. Blyler’s representation.
Thereafter, Mr. Blyler filed a motion to withdraw as counsel. At a hearing on August 5, 2008, the
circuit court granted the motion to withdraw and appointed J.B. Rees to represent petitioner.

       In December of 2009, petitioner filed a pro se motion to have the circuit court relieve Mr.
Rees, and counsel thereafter filed a motion to withdraw. Approximately six months later,

                                                 1


petitioner filed a pro se petition for amended writ of habeas corpus. Thereafter, the circuit court
permitted Mr. Rees to withdraw and appointed Jennifer Hewitt to represent petitioner. However,
in December of 2010, Ms. Hewitt filed a motion to withdraw due to petitioner’s threat to file a
disciplinary complaint against her. The circuit court granted the motion the following day and
appointed petitioner’s current counsel, D. Adrian Hoosier II, to represent him in the habeas
proceeding.

       In January of 2013, petitioner filed a second pro se amended petition for writ of habeas
corpus. Following this, petitioner’s counsel filed a supplemental petition for writ of habeas
corpus. The circuit court held an omnibus evidentiary hearing in May of 2013 and later denied
the supplemental petition. This appeal follows.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner asserts that the circuit court erred in denying his supplemental
petition for writ of habeas corpus on the lone ground of ineffective assistance of counsel.1 In
support of his assignment of error, petitioner re-alleges several instances of ineffective assistance
on the part of his trial counsel, including the following: (1) failure to move for dismissal of the
indictment; (2) failure to object to false evidence; (3) failure to object to the introduction of
crime scene evidence; (4) failure to call an expert witness; (5) and other cumulative errors.

       Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and record submitted on appeal, we find no error or abuse of discretion by the circuit court. Our
review of the record supports the circuit court’s decision to deny petitioner post-conviction
habeas corpus relief based on the errors he assigns on appeal, which were also argued below.
Indeed, the circuit court’s order includes well-reasoned findings and conclusions as to all of the
assignments of error raised herein. As such, we hereby adopt and incorporate the circuit court’s
findings and conclusions and direct the Clerk to attach a copy of the circuit court’s February 27,
2014, “Final Order Denying Writ Of Habeas Corpus And Dismissing Case” to this memorandum
decision.

       For the foregoing reasons, we affirm.

       1
       Petitioner asserted several other grounds in his supplemental petition below but raises no
assignments of error in regard to those grounds on appeal. As such, this memorandum decision
concerns only the circuit court’s ruling on petitioner’s claim of ineffective assistance of counsel.
                                                 2


                                          Affirmed.

ISSUED: February 9, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                    3